In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00022-CR


                           TODD RICHARD WARREN, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 368th District Court
                                    Williamson County, Texas1
                Trial Court No. 13-1328-K277, Honorable Rick J. Kennon, Presiding

                                          August 27, 2015

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Todd Richard Warren, entered a plea of guilty to the offense of

aggravated assault on a public servant.2                  Appellant pleaded guilty without a

recommendation as to punishment but with an agreement that the punishment would

not exceed 20 years confinement in the Institutional Division of the Texas Department of


       1
          Pursuant to the Texas Supreme Court docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
       2
           See TEX. PENAL CODE ANN. § 22.02(b)(2)(B) (West 2011).
Criminal Justice (ID-TDCJ). Following a bench trial on the issue of punishment, the trial

court assessed appellant’s punishment at confinement in the ID-TDCJ for a term of 18

years. Appellant has perfected his appeal and we will affirm.


      Having concluded that the case presented no non-frivolous grounds for an

appeal, appellant’s retained counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that the case presented no non-frivolous grounds for an

appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).


      “The procedural safeguards of Anders and its progeny do not apply to retained

attorneys and we do not have the same supervisory role in guaranteeing the attorney’s

representation.” Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.—Houston [14th Dist.]

2000, no pet.). “This is so because by securing retained counsel, the appellant has

received all that Anders was designed to ensure.” Lopez v. State, 283 S.W.3d 479, 480

(Tex. App.—Texarkana 2009, no pet.); Torres v. State, 271 S.W.3d 872, 873 (Tex.

App.—Amarillo 2008, no pet.). Nonetheless, like their appointed counterparts, retained

counsel also have an ethical obligation to refuse to pursue a frivolous appeal. Torres,
271 S.W.3d at 873 (citing Rivera v. State, 130 S.W.3d 454, 458 (Tex. App.—Corpus

Christi 2004, no pet.)). So, when retained counsel encounters such an appeal, he must

inform the appellate court of it and seek leave to withdraw in compliance with Rule 6.5

of the Texas Rules of Appellate Procedure. Id. Then, we need only address whether

counsel complied with that rule. Id. at 874; Rivera, 130 S.W.3d at 458.




                                            2
      Here, appellant’s retained counsel has represented to the Court that he reviewed

the appellate record and discovered no arguable grounds for reversal. Further, our

review of counsel’s motion to withdraw and letters sent by counsel to his client reveals

that counsel has provided the party’s name and last known address and has disclosed

applicable deadlines. See TEX. R. APP. P. 6.5. Counsel has represented that a copy of

the motion to withdraw was delivered to appellant and has also informed appellant of his

right to object to the motion to withdraw. See id. Counsel provided appellant with a

motion to access the record, which appellant could have but did not file in this Court to

seek access to the record in preparation of a response. The Court has also informed

appellant of his right to respond to counsel’s pending motion to withdraw, permitting

appellant until July 22, 2015 to respond. To date, appellant has not responded to

counsel’s motion, nor has he corresponded with the Court in any manner.


      We know of no rule that obligates us to retain an appeal on our docket which

appellant has represented, through his hired attorney, is frivolous simply because the

appellant failed to respond to his attorney’s motion to withdraw or the accompanying

brief. Torres, 271 S.W.3d at 874. Nonetheless, in the interest of justice, we undertook

an independent review of the appellate record to determine whether counsel’s

representation regarding the frivolousness of the appeal was accurate. In so doing, we

uncovered no arguable issue warranting reversal of the trial court’s judgment. See id.


      Accordingly, we grant counsel’s pending motion to withdraw and affirm the trial

court’s judgment. We direct retained counsel to send appellant a copy of this judgment




                                           3
and notify appellant of his right to file a pro se petition for discretionary review in

compliance with Rule 48.4 of the Texas Rules of Appellate Procedure.




                                               Mackey K. Hancock
                                                   Justice


Do not publish.




                                           4